Harvey, J.
(dissenting): I am satisfied with the opinion as written if it is to be decided upon the questions argued upon this appeal. I would prefer, however, to decide the case otherwise, and for this reason: The trial court, in ruling upon the motions, stated in substance that he was not satisfied with the general verdict nor with the special findings, and that in his judgment the jury had not given proper consideration to the evidence nor to the instructions of the court. When a judge has that view of a verdict he should set it aside upon his own motion and without regard to what either party requests. A trial court should never enter a judgment which he is thoroughly convinced is wrong. This is not only a power but a duty inherent in a trial court. Though this question is not argued by either of the parties on this appeal, it stands out from the record. I would, therefore, reverse the case with directions that the trial court set aside the judgment, which he regards as clearly erroneous, and permit the parties to have a new trial, or dispose of the case otherwise, as they please.
Johnston, C. J., and Hopkins, J., concur with Harvey, J.